In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 16-3601
DARIUSZ JAWORSKI,
BOGUSLAW MOSKAL, and
RYSZARD BESTER,
                                                   Plaintiffs-Appellees,

                                  v.

MASTER HAND CONTRACTORS, INC., et al.,
                                     Defendants-Appellants.
                     ____________________

             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
              No. 09 C 07255 — John J. Tharp, Jr., Judge.
                     ____________________

  ARGUED OCTOBER 31, 2017 — DECIDED FEBRUARY 15, 2018
               ____________________

   Before WOOD, Chief Judge, and EASTERBROOK and SYKES,
Circuit Judges.
    SYKES, Circuit Judge. Dariusz Jaworski, Boguslaw Moskal,
and Ryszard Bester were never paid for construction services
they performed for Master Hand Contractors, Inc. They ﬁled
this lawsuit to force Master Hand to pay up. The district
court sided with the plaintiﬀs through two partial summary
2                                                 No. 16-3601

judgments and a bench trial. Liability in the neighborhood of
$340,000 now hangs over Master Hand’s head.
    This appeal asks us to review certain elements of the
judge’s various rulings. We decline to do so. Master Hand
inexplicably failed to submit critical district-court opinions
with its opening brief. This is a ﬂagrant violation of Circuit
Rule 30 that we cannot overlook. Accordingly, we summari-
ly aﬃrm the judgment as a sanction.
    This remedy alone does not make things right. Master
Hand’s appeal is patently frivolous. Its arguments, once
deciphered, are nothing more than naked assertions. And
they fail on their face. Jaworski and his coappellees should
not have been made to defend against such an appeal. As an
additional sanction, we order Master Hand to pay their
attorneys’ fees and costs.
                       I. Background
    There are seven parties in this case, but we simplify
things as follows: The defendants (“Master Hand”) are
general contractors in Illinois. The plaintiﬀs (“Jaworski”)
provided electrical, mechanical, and other construction
services to Master Hand over several years. Some of these
services went unpaid, so Jaworski ﬁled suit in federal court.
Speciﬁcally, he alleged that Master Hand violated the federal
Fair Labor Standards Act and three state laws: the Illinois
Minimum Wage Law, the Illinois Wage Payment and Collec-
tion Act, and the Employee Classiﬁcation Act. Jaworski
sought backpay, punitive damages, and attorneys’ fees.
   This appeal centers almost entirely on the claim under
the Employee Classiﬁcation Act, which makes it unlawful
for contractors (i.e., construction ﬁrms) to misclassify an
No. 16-3601                                                  3

employee as an independent contractor. 820 ILL. COMP. STAT.
§ 185/20. Unlike the two other state labor laws, the Classiﬁ-
cation Act presumes that the complainant is an employee
unless the contractor can prove otherwise. See id. § 185/10(b).
If the contractor cannot meet its burden, the misclassiﬁed
employee is entitled to double “the amount of any wages,
salary, employment beneﬁts, or other compensation denied
or lost to the person by reason of the violation.” Id.
§ 185/60(a)(1) (emphasis added).
    Jaworski alleged that Master Hand misclassiﬁed him as
an independent contractor and that he lost compensation as
a result. Master Hand disagreed on both points, arguing that
Jaworski could not have been its employee because he was
engaged in an independently established trade. But even if
Jaworski were an employee, Master Hand asserted, he still
could not prevail on a claim under the Classiﬁcation Act.
Jaworski did not miss out on compensation “by reason of the
[classiﬁcation] violation,” id., but rather because Master
Hand simply ran out of money to pay him. The well ran dry,
so to speak.
    These arguments were resolved below in three phases. In
the first order granting partial summary judgment, the
district judge held that Master Hand had misclassified
Jaworski as an independent contractor in violation of the
Act. In the second order, the judge grappled with what
precisely to do about it. The Act allows employees to collect
compensation lost by virtue of their misclassification, but
nowhere does it lay out what compensation an employee is
actually owed. The judge ultimately concluded that a claim-
ant under the Act is entitled to the compensation guaranteed
by the Illinois Minimum Wage Law and the Illinois Wage
4                                                    No. 16-3601

Payment and Collection Act but without having to prove
that he is an employee for the purpose of those statutes. This
is important because unlike the Classification Act, the two
wage-payment statutes do not grant plaintiffs a starting
presumption that they are employees. See id. §§ 105/3(c)–(d),
115/2.
    The case then proceeded to a bench trial on the remain-
ing issues, and the judge ruled for Jaworski on all counts. He
found that Master Hand violated the Fair Labor Standards
Act and the two state wage-payment laws in addition to the
violation of the Classification Act. The judge also rejected
Master Hand’s defense of nonpayment by reason of insol-
vency. He then ordered Master Hand to pay nearly $200,000
in damages for all four of its statutory violations, plus more
than $150,000 in attorneys’ fees.
    Master Hand appealed, arguing that the judge made cer-
tain factual and legal errors regarding the Classiﬁcation Act
claim. Speciﬁcally, Master Hand challenges the judge’s
misclassiﬁcation determination, his decision to allow dam-
ages for the Classiﬁcation Act violation in accordance with
the two wage-payment statutes, and his rejection of its
insolvency defense.
                         II. Discussion
    The purpose of an appeal is to evaluate the reasoning and
result reached by the district court. But we cannot do this job
“if the written orders and transcript pages containing the
appealed decisions are not before us.” Hill v. Porter Mem’l
Hosp., 90 F.3d 220, 226 (7th Cir. 1996). This is the rationale for
Circuit Rule 30. It ﬁrst requires appellants to append to their
opening briefs the judgment under review and its adjoining
No. 16-3601                                                   5

ﬁndings of facts and conclusions of law. 7TH CIR. R. 30(a). It
then commands appellants to provide any other opinions or
orders that address the issues raised on appeal. Id.
R. 30(b)(1). Finally, it instructs appellants to certify compli-
ance with these requirements. Id. R. 30(d). These are not hard
rules to follow. Indeed, we have explicitly noted that there is
very little ambiguity in what these rules ask of appellants.
See Pabst Brewing Co. v. Corrao, 161 F.3d 434, 437 n.1 (7th Cir.
1998).
    Nonetheless, violations continue. We do not take them
lightly. “Failure to supply necessary documents goes to the
heart of this court’s decision-making process.” Hill, 90 F.3d
at 226. We therefore “insist on meticulous compliance with
rules sensibly designed to make appellate briefs as valuable
an aid to the decisional process as they can be.” Avitia v.
Metro. Club of Chi., Inc., 49 F.3d 1219, 1224 (7th Cir. 1995).
When these rules are violated, sanctions are appropriate.
Sambrano v. Mabus, 663 F.3d 879, 881–82 (7th Cir. 2011).
Summary aﬃrmance is among the constellation of available
remedies. See, e.g., Mortell v. Mortell Co., 887 F.2d 1322, 1327
(7th Cir. 1989).
   This case calls for such a sanction. Master Hand’s disre-
gard of Rule 30 is blatant and unjustiﬁed. Its own notice of
appeal states that it is appealing from the district court’s
posttrial judgment, but nowhere does it provide the judge’s
ﬁndings of facts and conclusions of law. This violates
Rule 30(a). Moreover, two of Master Hand’s three arguments
ask us to review orders that were not provided to us. Master
Hand challenges the misclassiﬁcation determination in the
judge’s ﬁrst partial summary-judgment ruling, but that
order was not included with its opening brief. Master Hand
6                                                   No. 16-3601

also challenges the judge’s posttrial rejection of its nonpay-
ment defense, but again, that decision was never sent our
way. Both of these shortcomings violate Rule 30(b).
    On top of all this, we also have a certiﬁcation violation.
Master Hand certiﬁed that it had given us all lower-court
opinions necessary to adjudicate this appeal. That is false.
Misrepresentations to this court are unacceptable, and this is
particularly true here. The clerk’s oﬃce would not have
accepted Master Hand’s brief without a Rule 30(d) certiﬁca-
tion, so the company’s lawyers had to take notice of the rule.
Yet Master Hand failed to comply. Nowhere has it explained
why. Accordingly, we summarily aﬃrm the district court.
    But we can’t quite stop there. Jaworski moved for sanc-
tions against Master Hand under Rule 38 of the Federal
Rules of Appellate Procedure, which authorizes us to award
“just damages and single or double costs” if the appeal is
frivolous and Master Hand has had a “reasonable oppor-
tunity to respond” to Jaworski’s motion. FED. R. APP. P. 38.
The latter condition is plainly satisﬁed. Jaworski ﬁled his
motion on August 11, 2017, and Master Hand has never
replied. That leaves frivolousness as our primary considera-
tion.
    An appeal is frivolous if “the arguments made are merely
cursory,” Duﬀ v. Cent. Sleep Diagnostics, LLC, 801 F.3d 833,
844 (7th Cir. 2015); if they are “wholly undeveloped,” Smeigh
v. Johns Manville, Inc., 643 F.3d 554, 566 (7th Cir. 2011); or if
they simply “re-assert” a previously rejected version of the
facts, In re Generes, 69 F.3d 821, 828 (7th Cir. 1995). An appeal
is also frivolous if it “rehashes positions that the district
court properly rejected, or when it presents arguments that
are lacking in substance and foreordained to lose.” Berwick
No. 16-3601                                                    7

Grain Co. v. Ill. Dep't of Agric., 217 F.3d 502, 505 (7th Cir.
2000) (citations and quotation marks omitted). All of these
characterizations aptly describe the three arguments Master
Hand raised in this appeal.
    Master Hand ﬁrst argues that Jaworski could not have
been an employee under the Classiﬁcation Act because he
was engaged in “an independently established trade, occu-
pation, profession, or business.” Master Hand assures us
that the record contains “numerous examples of [Jaworski]
engaging in such activities.” But the brief stops there. It does
not identify a single piece of evidence to back up the asser-
tion. Master Hand cannot expect us to overturn a district
court’s ruling on so slender a reed. It is not our duty “to
scour the record in search of evidence.” Harney v. Speedway
SuperAmerica, LLC, 526 F.3d 1099, 1104 (7th Cir. 2008).
    And even if we were inclined to consider Master Hand’s
argument despite the failure to provide citations to the
record, it fails as a matter of law. To establish that a plaintiﬀ
is not an employee under the Classiﬁcation Act, a contractor
must make three separate showings. See 820 ILL. COMP. STAT.
§ 185/10(b). That an individual “is engaged in an inde-
pendently established trade, occupation, profession or
business” is only one of them. Id. § 185/10(b)(3). A contractor
must also demonstrate that the putative employee was “free
from control or direction over the performance of the service
for the contractor” and that “the service performed by the
individual is outside the usual course of services performed
by the contractor.” Id. § 185/10(b)(1)–(2). Master Hand does
not even mention these requirements, let alone establish that
they are satisﬁed. Such a porous argument is destined to lose
right out of the gate.
8                                                 No. 16-3601

    Master Hand next claims that the judge incorrectly de-
termined that Classiﬁcation Act claimants need not establish
that they are employees under the two wage-payment laws
in order to recover the compensation guaranteed by those
statutes. Perhaps this argument would have borne fruit with
more competent representation. Here, however, Master
Hand has absolutely nothing else to say beyond stating its
bald conclusion. The company does not grapple with a
single point made by the district judge, nor does it cite any
of the relevant statutory text or regulatory guidance. Calling
such an argument “cursory” might give it too much credit.
     But again, even if we accepted Master Hand’s position, it
still wouldn’t change anything. In his posttrial order, the
judge expressly found that Jaworski was an employee under
the standards set by both wage-payment laws. So it simply
doesn’t matter whether the judge correctly determined how
these three Illinois labor laws ﬁt together. The judge found
three independent state-law violations and thus did not rely
on the Classiﬁcation Act as an exclusive route to liability
under either or both of the state wage-payment laws.
    Master Hand’s ﬁnal argument is that Jaworski has not
stated a Classiﬁcation Act claim because he has not demon-
strated that he lost compensation “by reason of the [Classiﬁ-
cation Act] violation.” Id. § 185/60(a)(1). Master Hand con-
tinues to insist that it didn’t pay what it owed simply be-
cause it ran out of money. This argument is puzzling. No-
where does the Classiﬁcation Act establish that motivation
for nonpayment is relevant to determining liability. It also
certainly cannot be true that mere insolvency discharges an
employer’s obligations under wage-and-hour laws. Insofar
No. 16-3601                                                 9

as Master Hand is arguing either or both points, its position
is frivolous.
    Given the emptiness of Master Hand’s arguments, this is
an appropriate case for Rule 38 sanctions. Master Hand is
ordered to pay appellees’ costs and attorneys’ fees incurred
in this appeal. Appellees shall provide an accounting of their
costs and attorneys’ fees within 15 days.
                                  AFFIRMED WITH SANCTIONS.